DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On page 8, 4 lines from the bottom there isn’t a “Fig. 9t” that should be changed to --Fig. 9-- and “metal head sink” should be --metal heat sink-- and in the next line “Fig. 8” should be --Fig. 9-- as those reference characters are shown in Figure 9.  
Appropriate correction is required.

Claim Objections
Claims 1 and 20 is objected to because of the following informalities:  In Claim 1, line 9, “an cavity” should be --a cavity--.  In Claim 20, line 1, “metal head sink” should be --metal heat sink-- and “prevent fire to penetrate from the top side” is not grammatically correct.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3, 6, 8, 11, 12, 16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stark GB 2563040.
	Regarding Claim 1, Stark shows in the figures a downlight apparatus in Figure 1 comprising a light source 103, a driver 111 (see Fig. 3), a light holder 102 for disposing the light source 103 in an holder space, a metal rim 112a (see page 8, lines 22 and 32) connected to a bottom side of the light holder 102, two elastic arms 113 attached to the metal rim 112 and light holder 102 for elastically pressing the metal rim 112a to engage a cavity edge of the ceiling for concealing the cavity and preventing an accidental fire to escape from the cavity of the ceiling to the outside of the cavity of the ceiling (see page 8, line 22).
	Regarding Claim 2, Stark shows in Figure 3, a driver box 301/302 for connecting to an external power wire to receive external power, wherein the driver box conceals the driver (see page 11, lines 4 and 16).
	Regarding Claim 3, Stark shows in Figure 1 the driver box 301/302 is separate (separate structure, claim language does not require that the box is spaced from light holder) from the light holder 102, wherein the driver 111 is electrically connected to the light source 10 3 via an internal wire 105.
	Regarding Claim 6, Stark shows in Figure 1, wherein the driver box 301/302 is stacked above the light source holder 102.
	Regarding Claim 8, Stark shows in Figure 1, wherein the driver box 301/302 conceals a top side of the light holder 102 to further prevent the accidental fire to escape from the cavity of the ceiling.  
	Regarding Claim 11, Stark discloses the light holder 103 is made of a metal material (see page 2, line 23), wherein the light holder 103 and the metal rim together form a concealing surface for preventing any accidental fire escape from the cavity of the ceiling to pass the concealing surface (see discussion beginning on page 8, line 32 and continuing onto page 9).
	Regarding Claim 12, Stark shows in Figure 3, wherein the metal rim 112a has a lateral wall 112 for mounting the light holder.
	Regarding Claim 16, Stark shows in Figure 3, a light passing cover 109, wherein the metal rim 112a defines a light opening and the light passing cover conceals the light opening (see page 8, line 26).
	Regarding Claim 20, Stark shows in Figure 2, a metal heat sink 108 attached on a top side of the light holder 102 (see page 9, line 7) to prevent fire from penetrating the top side of the light holder (see page 9, see discussion beginning at line 21).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of Jeswani et al 11,231,167.
	Regarding Claim 4, Stark fails to show the internal wire comprising a first part and a second part connected with a plugging structure.  Jeswani et al teaches that it is known in the art in Figure 2 to provide a connecting wire between a driver and light source which includes a first part 33 and a second part 33 connected with a plugging structure 20 (see col. 5, line 43).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a plug between the wired components in the same manner as taught by Jeswani et al to provide more distance with a longer wire length to accommodate the positioning of the components. 
	Regarding Claim 5, Stark discloses the external power wire is inserted into the driver box to connect to the driver (see page 11, line 16) but fails to disclose the material of the driver box. Jeswani et al teaches that it is known in the art to provide a driver box 14 made from metal (see col. 10, line 55).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a metal driver box in the same manner as taught by Jeswani et al to provide heat dissipation away from the components in the driver box.
 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of Farzan 2018/0202634.
Regarding Claim 7, Stark fails to show a buckle structure for attaching the driver box to the light holder.  Farzan teaches that it is known in the art in Figure 1 to provide a fastener 114a and 114b for securing a driver box 110 to a light housing assembly 120 (see para. 0035).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a fastener for securing the driver box in the same manner as taught by Farzan to provide a manner to attach the driver box and light holder while permitting easy removal as needed.  In the absence of any unobvious or unexpected results the type of fastener is considered a matter of design choice.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of  Portinga et al 2020/0393119.
Regarding Claims 9 and 10, Stark fails to show a spreader cup with a reflective inner layer for guiding light in a different direction.  Portinga et al teaches that it is known in the art in Figure 7 to provide a spreader cup 120 with a reflective layer for changing the direction of the emitted light (see para. 0112).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a reflective spreader cup in the same manner as taught by Portinga et al to vary the direction of the emitted light.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of  Zheng 10,760,744.
Regarding Claim 13, Stark fails to show an ambient temperature sensor.  Zheng teaches that it is known in the art in Figure 3 to provide a temperature sensor 113 for a ceiling light 10 which will detect a higher temperature and cut power to the lighting module (see col. 4, line 1).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a temperature sensor in the same manner as taught by Zheng to prevent overheating of the lighting device and providing a safer longer lasting lighting device.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 as modified by  Zheng 10,760,744 as applied to claim 13 above, and further in view of Chen 2016/0234414.
Regarding Claim 14, Stark fails to show an indicator for showing a warning message.  Chen teaches that it is known in the art in Figures 2 and 3, an indicator 14 for showing a warning message when relaying information regarding the status of a temperature operating sensor/indicator (see para. 0031).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include an indicator in the same manner as taught by Chen to provide a visual warning regarding the status of the temperature and/or other lighting conditions for the lighting assembly. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of Danesh et al 11,060,705.
Regarding Claim 17, Stark fails to show a ladder structure for the lens.  Danesh et al teaches that it is known in the art in Figure 27 to provide a lens 1045 with a ladder mounting structure (extending wall with protrusion as shown, not numbered) for preventing water from entering light fixture (see col. 37, line 5).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a lens fitted in the light holder in the same manner as taught by Danesh to provide a secure waterproof assembly.  

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stark GB 2563040 in view of Beregszaszi 2013/0100650.
Regarding Claim 18, Stark shows the elastic arm 113 having a spring head and extending arm (as shown in Fig. 3) but fails to show a U-shaped bracket.  Beregszaszi teaches that it is known in the art in Figures 1-3 to have a downlight lighting system with an elastic arm 25 and U-shaped bracket 15 (see para. 0038).  It would have been obvious to one skilled in the art before the effective date of the claimed invention to modify Stark to include a U-shaped bracket in the same manner as taught by Beregszaszi to securely position and locate the elastic arm and downlight fixture. 
Regarding Claim 19, Start as modified by Beregszaszi provides for the spring head having a protruding tail (see Beregszaszi, Fig. 3, extending portion from spring head 24) for engaging the U-shaped bracket 15 so that when the extending arm is rotated along an axis of the spring head, an elastic force is generated for elastically pressing the metal rim to engage the cavity edge of the cavity of the ceiling (see para. 0040).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 15 is considered to set forth allowable subject matter because Claim 15 sets forth wherein an external emergency light device is activated by the driver wirelessly when the detected ambient temperature is over the threshold.  This combination of limitations was not shown or suggested by the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875